952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph JENKINS, Jr., Petitioner-Appellant,v.Ronald R. STUART, Respondent-Appellee.
No. 91-6655.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  (CA-91-341-3), David G. Lowe, Magistrate Judge.
Joseph Jenkins, Jr., appellant pro se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph Jenkins, Jr. seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.1  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.2  Jenkins v. Stuart, No. CA-91-341-3 (E.D.Va. Sept. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



1
 Jenkins and defendants consented to have the magistrate judge decide the case pursuant to 28 U.S.C. 636(c)(1)


2
 Jenkins has submitted to this Court evidence that the Virginia Court of Appeals has refused his petition to appeal.   This evidence was not presented to the district court.   In any event, Jenkins must seek further review in the Virginia Supreme Court before he has satisfied the exhaustion requirement.   Then Jenkins is not precluded from refiling his petition in the district court